1
2
3
4                                                                    JS-6

5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JACK ROBERT SMITH,                         Case No. EDCV 17-1135-JFW (KK)
11                              Plaintiff,
12                         v.                    JUDGMENT
13    HARRY OREOL, ET AL.,
14                              Defendant(s).
15
16
           Pursuant to the Order Accepting Amended Findings and Recommendation of
17
     United States Magistrate Judge,
18
           IT IS HEREBY ADJUDGED that this action is dismissed with prejudice and
19
     without leave to amend.
20
21
     Dated: July 8, 2019
22
23                                           HONORABLE JOHN F. WALTER
                                             United States District Judge
24
25
26
27
28
